*579The opinion of the court was delivered by
Milton, J. :
The record is very incomplete, and we have not the aid of a brief on the part of defendants-in error. The case-made shows that the proceedings prior to and at the sheriff's sale of the mortgaged land' were all regular and in conformity with the judgment and the statute. Under such circumstances, it was the duty of the court to confirm the sale unless there existed extrinsic facts requiring a different course. We fail to discover such facts. The plaintiff had received no part of the judgment prior to the sale of the land. Upon confirmation of the sale his judgment would have been reduced to the extent of the price he bid for the premises. The receiver did not- have funds sufficient prior to or at the date of the sale to satisfy plain-’ tiff's judgment. Plaintiff’s right to purchase is clear. Whether or not he was entitled to the rentals accruing between the date of the sale and of its confirmation is. irrelevant to the single issue presented, which concerns only the regularity of the proceedings of the. officer in respect to the sale. As already stated, no>. irregularity appears, and none was claimed at the hearing of the motion. No right of redemption existed, after the sale and it should have been confirmed. It-is unnecessary to cite the numerous decisions of our; supreme court in which the matters here referred to; have been fully considered and decided. The order> and judgment of the district court are reversed, and-the case remanded with instructions to confirm th.e. sale.